Citation Nr: 0102558	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of traumatic injury, right hip 
and right knee, involving degenerative joint disease, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased original disability rating 
for service-connected low back disorder, involving 
lumbosacral strain, old compression fracture at L4, and 
degenerative joint disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied a claim by 
the veteran seeking entitlement to a disability rating in 
excess of 20 percent for his service-connected residuals of 
traumatic injury to the right hip and right knee, and which 
granted a claim seeking entitlement to service connection for 
a low back disorder, secondary to the service-connected 
traumatic injury, assigning a 40 percent disability rating.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claims.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In March 1999, the Board remanded this case to the RO for 
additional development.  At that time it was noted that the 
veteran was contending that his service-connected right hip, 
right knee, and low back disabilities had increased in 
severity.  The Board determined that the case was not yet 
ready for appellate review.  

The Board pointed out that the veteran, as part of a VA Form 
21-4138, Statement in Support of Claim, dated in April 1994, 
indicated that he was receiving continuing medical treatment 
at the VA Medical Center (VAMC) located in Fayetteville, 
Arkansas.  It was also noted that the veteran had 
specifically requested that treatment records from that 
facility be obtained by the RO to support his claim.  

Pursuant to the Board's March 1999 Remand, the RO was 
requested to attempt to obtain any and all records from the 
VAMC located in Fayetteville, Arkansas dated since 1988.  
Review of the record shows that this was accomplished.  

Review of the records received, noted by the Board to be 
quite voluminous in nature, and pertaining to the 
disabilities currently on appeal before the Board at this 
time, shows that X-rays taken in July 1991 indicated a normal 
right knee and, concerning the hip, an abnormal femoral head 
on the right.  The report of right knee X-ray examination 
taken in August 1991 reported findings of irregularity along 
the medial aspect of the patella.  A VA Medical Certificate, 
dated in April 1994, noted that the veteran complained of 
back pain; examination was reported to show tenderness in the 
area of the paravertebral muscles, bilaterally.  In addition, 
a February 1997 X-ray report revealed the presence of 
degenerative joint disease of the right hip.  

Review of the claims folder indicates that VA examination 
reports dated in May 1997 represent the last time the veteran 
was afforded examinations concerning the two service-
connected disabilities currently on appeal.  As part of the 
Board's March 1999 Remand, the RO was informed that "[i]f 
[it] finds that another VA medical examination is necessary 
in order to decide the claims, such an examination should be 
scheduled and conducted."  

Review of the record shows that the veteran failed to report 
for two VA examinations, joints and spine, scheduled for 
August 1999.  A hand-written notation dated later in August 
1999 also indicated that the veteran had moved.  A letter 
informing the veteran that he was to be scheduled for these 
August 1999 examinations is not shown to be of record.  
Subsequently, in October 1999, the record reveals that the 
veteran again failed to report for the same two VA 
examinations mentioned above; it was noted that notification 
of the examinations were determined to be undeliverable.  A 
hand-written notation also mentioned that the veteran's 
address was to be updated and, thereafter, an examination 
request was to be reissued.  

The record further reveals that later in October 1999 the 
veteran again failed to report for scheduled VA examinations, 
and that notification of the examinations was found to be 
undeliverable.  Again, a letter informing the veteran that he 
was to be scheduled for either of these October 1999 
examinations is not shown to be of record.  An undated 
document of record shows that the address to which the above-
referenced examination notification letters were sent was not 
the veteran's address.  

A VA Form 21-6789, Deferred Rating Decision, dated in 
November 1999, shows that the RO had attempted three times to 
schedule the veteran for an examination and that an attempt 
should be made to contact the veteran to confirm his current 
address and telephone number.  The form also is shown to 
include what appears to be an address, different from the 
address to which the above-mentioned examination 
notifications were apparently sent.  A Regional Office C&P 
Examination Worksheet, showing that the veteran was again to 
be scheduled for spine and joints examinations, last dated in 
December 1999, is shown to include the above-mentioned 
address which was determined not to be the veteran's current 
address.  In February 2000, the evidence again shows that the 
veteran failed to report for examinations in January and 
February 2000.  Finally, a developmental letter mailed to the 
veteran in March 2000, to the address mentioned above which 
was previously noted to not be his address, was returned to 
the RO in March 2000.  The returned envelope indicated that 
the veteran had moved, left no forwarding address, and that 
the mail was unable to be forwarded.  

A Supplemental Statement of the Case (SSOC), mailed to the 
veteran in March 2000, and again to the address which had 
previously been documented not to have been the veteran's 
address, in noting that the veteran had failed to report for 
VA examinations scheduled for July 1999 and January and 
February 2000, indicated that evidence expected from this 
examination which might have been material to the outcome of 
the veteran's claim could not be considered.  

The Board also notes that a "Change Address" document, 
dated in March 2000, contains a hand-written notation, dated 
in July 2000, which notes that the SSOC was resent to an 
address supplied by the veteran.  The Board notes this 
address is an address which to that point had never been 
known to the RO.  Review of the record does not show that the 
SSOC mailed to the veteran in July 2000 was returned to VA as 
undeliverable.

When a claimant is scheduled for a VA examination in a claim 
for an increase in which entitlement to the increase cannot 
be established without a current VA examination, the claim 
shall be denied if the claimant fails to report for the 
examination without good cause.  38 C.F.R. § 3.655 (2000).

As noted above, there are notations that the veteran failed 
to appear for several VA examinations scheduled for 1999 and 
2000; however, letters mailed to the veteran concerning the 
scheduling of these examinations are not of record.  
Furthermore, and of particular significance, as noted above, 
an address supplied VA by the veteran, to which his March 
2000 SSOC was resent to the veteran in July 2000, is not 
shown to have been returned to the RO as undeliverable.  As 
such, it is the opinion of the Board that it is quite 
possible that the veteran never received notice of the 
previously mentioned scheduled examinations.

Thus, the veteran's claim must be remanded to remedy this 
possible lack of notice.  The RO should initially attempt to 
verify the veteran's correct address.  The RO should consider 
contacting the veteran's accredited representative in this 
matter, The American Legion, in an effort to ascertain the 
veteran's current address.  If another address is obtained, 
the RO should document such address.  The RO must then 
schedule the veteran for a VA examination(s) to properly 
assess the nature and severity of his service-connected right 
hip and knee and low back, with notification sent to the 
correct address.  If the RO is not able to obtain the 
veteran's correct address, the RO must send the veteran 
notification of his examination to the address to which the 
above-mentioned SSOC was resent in July 2000.  A copy of such 
notification letter must be placed in the claims folder.

The Board observes that the veteran's right knee disability 
is currently rated under Diagnostic Code 5010.  See 38 C.F.R. 
§ 4.71a (2000).  Diagnostic Code 5010 provides for the 
evaluation of traumatic arthritis.  Diagnostic Code 5257 
provides for the evaluation other impairment of the knee.  
Separate disability ratings may be assignable for knee 
disabilities.  Specifically, in a VA General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1997), it was specifically held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Such an opinion 
suggests that separate ratings may be awarded for limitation 
of motion and instability.  In addition, VAOPGCPREC 9-98 
(August 1998) indicates that when a knee disability is rated 
under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating.  

The Board also notes, concerning the veteran's claim 
currently before the Board regarding entitlement to an 
increased rating for his low back disability, that in a 
recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Based on the foregoing discussion, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must first attempt to obtain 
the veteran's correct mailing address and 
document such address in the claims 
folder.  The RO should consider 
contacting the veteran's accredited 
representative in this matter, The 
American Legion, in an effort to 
ascertain the veteran's current address.

2.  The RO should take the appropriate 
steps to contact the veteran either at 
the address obtained via the directives 
in paragraph one, or at the address to 
which the March 1999 SSOC was resent to 
the veteran in July 2000 and schedule him 
for VA orthopedic (joints and spine) and 
neurologic examinations for the purpose 
of determining the nature and severity of 
his service-connected residuals of 
traumatic injury, right hip and right 
knee, involving degenerative joint 
disease, and for his service-connected 
low back disorder, involving lumbosacral 
strain, old compression fracture at L4, 
and degenerative joint disease.  A copy 
of the letter advising the veteran of the 
date, time, and location of the 
examinations MUST be placed in the claims 
folder.  

a)  The veteran should be afforded a VA 
orthopedic examination to determine the 
manifestations and severity of his 
service-connected right hip and knee 
disabilities, including the effects of the 
disability upon ordinary use, and the 
functional impairment due to pain, 
weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  A detailed history 
should be obtained, and any indicated 
studies performed.  The findings should be 
recorded in detail.  The claims folder 
should be available for the examiner to 
review the relevant history prior to the 
examination.

The right hip and knee disabilities 
should be examined for degrees of both 
active and passive ranges of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should specifically comment as 
to the degree, if shown, of right knee 
instability.  The expected normal ranges 
of motion should also be reported.

b)  In addition, the veteran should be 
scheduled for a VA examination by a 
neurologist in order to determine the 
nature and severity of his service-
connected low back disability.  The 
examiner should be provided with the 
veteran's claims folder and should review 
the veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, electromyogram and nerve 
conduction studies, any other tests and 
studies deemed necessary should be 
accomplished at this time.  It is 
requested that the range of motion of the 
lumbar spine be recorded and any portions 
of the arcs of motion which are painful 
should be so designated.  

The neurologist should also be asked to 
note the normal ranges of motion of the 
lumbar spine.  The examiner should 
describe all neurological symptoms, 
including any demonstrable muscle spasm 
and/or absent ankle jerk, of the service-
connected lumbar spine disability and 
indicate if nerve damage has impacted 
upon range of motion, strength, and pain 
of the affected areas.  The examiner 
should also describe any functional loss 
due to pain, weakened movement, excess 
fatigability, and incoordination, to 
include the degree of functional loss 
that is likely to result from flare-up or 
extended use.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
reconsider the veteran's claims for 
increased ratings as stated on the title 
page of this decision.  In the event that 
both arthritis of the right knee as well 
as instability is shown to be manifested 
on examination, the RO should consider 
whether a separate disability rating is 
warranted under the separate diagnostic 
code for the arthritis of the right knee.  
See VAOPGCPREC 23-97 (July 1997).  See 
also VAOPGCPREC 9-98 (August 1998).  If 
it is determined that a separate 
disability rating is warranted, the RO 
should assign the appropriate disability 
rating percentage, to include 
consideration of 38 C.F.R. §§ 4.40 and 
4.45 (2000), and the criteria set forth 
in DeLuca, supra.

Concerning the issue regarding the 
veteran's service-connected low back 
disorder, consideration of staged ratings 
as set forth in the Fenderson case should 
be undertaken by the RO.  

5.  If the decision remains adverse to 
the veteran, the RO must issue a SSOC, a 
copy of which should be provided the 
veteran, and his representative.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


